IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,362-02


                  EX PARTE CLARENCE DEWAYNE WILLIS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 18F1425-005-B IN THE 5TH DISTRICT COURT
                             FROM BOWIE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to ninety nine years’ imprisonment. The

Sixth Court of Appeals affirmed his conviction. Willis v. State, No. 06-19-00246-CR (Tex.

App.—Texarkana Nov. 18, 2020) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by refusing to cross-examine a key

witness, and failing to call impeachment and rebuttal witnesses. Applicant has alleged facts that, if

true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE
                                                                                                       2

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s

claim. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:                                  November 02, 2022
Do not publish